8 N.Y.3d 1017 (2007)
CAROL BRATEN, Respondent,
v.
MILTON BRATEN, Appellant.
Court of Appeals of the State of New York.
Submitted June 4, 2007.
Decided June 12, 2007.
Appeal, insofar as taken from the Appellate Division order that denied the motion to recall and vacate a prior order of that Court, or in the alternative, for leave to appeal to the Court of Appeals, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such order does not finally determine the action within the meaning of the Constitution; appeal, insofar as taken from the Appellate Division order that dismissed the appeal taken to that Court from the judgment of divorce, dismissed, without costs, by the Court of Appeals, sua *1018 sponte, upon the ground that as to that order no substantial constitutional question is directly involved.